The Supreme Court affirmed the decree of the Common. Pleas on May 5, 1884, in the following opinion:
Per Curiam.
While in minor matters the proceedings in the Court below were a little irregular; yet we see no irregularity sufficient to-call for a reversal. Under the facts of the case it was not error for the Court to make of record an order for an account, nunc pro tunc. A careful examination of the whole record, satisfies us that the Court arrived at a correct conclusion.
Decree affirmed and appeal dismissed at the costs of the appellant.